UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
ORDER
VS.

NASIR BROWN ac no. (9 MI=/0¥¢ (AUD)

Defendant

The financial inability of the defendant to retain counsel having been established by the
Court. and the defendant not having waived the appointment of counsel,

ft is on this 27" day of June 2019.
ORDERED that Richard Coughlin, Federal Public Defender ( Magy le Moy _ AFPD)
for the District of New Jersey is hereby appointed to represent said defendant in this matter for

purposes of the initial appearance only.

Awe

ANN MARIE DONIO
UNITED STATES MAGISTRATE JUDGE

ce: Federal Public Defender
